OPINION OF THE COURT
Per Curiam.
Final judgment entered June 13, 1984 affirmed, with $25 *542costs, for the reasons stated in the opinion of Lehner, J., at the Civil Court.
The entire tenth floor of the subject premises (comprising some 75,000 square feet) was rented to the corporate tenant as factory space for the manufacture of hats. The premises were so utilized during the demised term, and there was no "conversion” of the space to residential use or joint commercial and residential use in the sense contemplated by the Loft Law (Multiple Dwelling Law § 280 et seq.). The fact that an employee of the corporation chose to live in a small area partitioned off from the factory space, constituting less than 2% of the rented space, cannot preclude the landlord from terminating the commercial tenancy at the end of the term, or require the landlord to now comply with residential housing laws to accommodate the corporation’s employee (cf. Kaufman v American Electrofax Corp., 102 AD2d 140).
Hughes, J. P., Sandifer and Parness, JJ., concur.